Citation Nr: 0427286	
Decision Date: 10/01/04    Archive Date: 10/12/04	

DOCKET NO.  03-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for left inguinal hernia, postoperative status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Fargo, North Dakota, that confirmed and continued a 
30 percent disability rating for the veteran's left inguinal 
hernia, postoperative status.  The rating decision reflected 
that a 30 percent evaluation had been in effect from June 22, 
2000.  The veteran was assigned a temporary total disability 
rating based on hospitalization for service-connected 
disability, for convalescent purposes, from June 4, 2001.  
The prehospital rating of 30 percent was established, 
effective August 1, 2001.  The veteran was assigned another 
100 percent temporary total disability rating based on 
hospitalization for his service-connected disorder effective 
July 11, 2002.  The prehospital rating of 30 percent was 
reassigned, effective September 1, 2002.

The veteran and his representative have asserted there is 
clear and unmistakable error in an August 2000 rating 
decision that increased the disability rating for the hernia 
disorder from noncompensably disabling to 30 percent 
disabling, effective June 22, 2000.  They assert that an even 
higher rating should be assigned for the time frame.  In the 
October 2002 rating decision, reference was made to the 
assertion of clear and unmistakable error in the evaluation 
assigned for left hernia disorder in the August 2000 rating 
decision.  It was indicated that a decision regarding this 
matter was deferred.  This matter is referred to the RO for 
appropriate action since it was not addressed in the 
February 2003 statement of the case or in the February 2003 
decision review officer decision.  The Board notes that in 
the decision review officer decision, in pertinent part, 
service connection for scarring of the left inguinal region 
was granted, and a 10 percent disability rating was assigned, 
effective June 4, 2001.  With service connection also in 
effect for hypertension, rated as 10 percent disabling, the 
prior rating decisions were amended to reflect the 40 percent 
combined disability rating for the veteran's various service-
connected disorders in place of the 30 percent ratings which 
had been in effect when the veteran was not in receipt of his 
temporary total ratings based on periods of hospitalization 
during the time frames mentioned above.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.  

2.  The record contains no current competent medical evidence 
of a recurrence of the veteran's left inguinal hernia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left inguinal hernia, postoperative status, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Code 7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative seek a disability rating 
in excess of 30 percent for his service-connected left 
inguinal hernia, postoperative status.  In the interest of 
clarity, the Board will initially discuss whether the issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.




VCAA

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of the evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the instant case, the veteran was informed of the evidence 
needed to substantiate his claim by means of the October 2002 
rating decision, a statement of the case issued in 
February 2003, a decision review officer decision dated in 
February 2003, and supplemental statements of the case issued 
in July 2003 and December 2003.  

The Board finds that the rating decision informed the veteran 
of the basis for the denial of his claim and of the type of 
evidence that he needed to submit.  The statement of the case 
and supplemental statements of the case also notified him of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the rating decision, statement of 
the case, and supplemental statements of the case advised the 
veteran of the evidence necessary to support his claim.  
Therefore, the Board finds that the notice requirements of 
38 U.S.C.A. § 5103 of the new statute have been satisfied.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the RO.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  In this case, the veteran's claim for 
increase was filed and initially denied just prior to VCAA 
notice being provided to him.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be restarted from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA due 
process.

Because the VCAA notice in this case was apparently not 
provided to the veteran prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind might be nonprejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing the RO determination on appeal, the Board is 
required to review any evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since and RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104 
(West 2002).  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice provided to the veteran apparently in October 
2002 was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the most 
recent transfer and certification of the case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
at this time would not be prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; inform the claimant of the information and evidence 
the VA will seek to provide; inform the claimant what 
information and evidence the claimant is expected to provide; 
and request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  As 
noted above, this new "fourth element" in the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 1-2004.  In this case, 
although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim throughout development of his case at the RO level.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of the VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Essentially the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In response to the VA 
notices, however, the veteran and his representative have not 
indicated that there is any additional evidence that needs to 
be obtained in order to fairly decide the claim.  Indeed, in 
a communication dated December 9, 2003, the representative 
indicated that on behalf of the veteran, the 60-day due 
process period was being waived and there was no further 
medical evidence to submit.  Under these circumstances, the 
Board finds that the veteran would not be prejudiced by the 
Board proceeding with a decision.  

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate a claim for a 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the Board notes that there do not 
appear to be any outstanding medical records that are 
relevant to the appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
The Board notes that in December 2003, the veteran, his 
representative, and the decision review officer had an 
informal conference at which time the issue under 
consideration was discussed.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

Discussion

The veteran claims that he is entitled to an evaluation in 
excess of 30 percent for his service-connected left inguinal 
hernia, postoperative status.  For the reasons set forth 
below, the Board finds that a preponderance of the evidence 
is against the claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to whether which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's left inguinal hernia has been evaluated under 
Diagnostic Code 7338.  Under this provision, a 30 percent 
evaluation is warranted for a small postoperative recurrent 
hernia, or an unoperated irremediable hernia that is not well 
supported by a truss or is not readily reducible.  The next 
higher rating of 60 percent is assigned where there is a 
large postoperative recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions, and not readily reducible.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

In this case, the medical evidence reveals that in July 2002 
the veteran underwent left inguinal hernia repair at the VA 
Medical Center in Fargo.  It was noted he had been operated 
on four times previously, in 1970, 1977, 1997, and 2001.  He 
returned a few months previously with a lump above the left 
testicle.  It was found to be reducible and nontender.  He 
was evaluated by the surgical team, and the impression was 
that he had recurrence of his inguinal hernia.  He was 
scheduled for laparoscopic knee repair on July 11, 2002, and 
this was accomplished.

He did well following surgery and the morning after the 
procedure, it was felt he could go home.  

Of record is a November 29, 2002, VA progress note.  The 
veteran complained of continual left and right groin 
discomfort aggravated by lifting and prolonged walking.  He 
stated essentially the only relief he had was to lie down 
flat.  He reported a fairly good appetite and stated his 
current weight was stable.  He denied any nausea and/or 
vomiting.  

On skin examination there was observed a 15-centimeter 
nontender, nonkeloid scar that was diagonal and was located 
in the right groin region.  There was also a 15-centimeter, 
somewhat tender to palpation, nonkeloid scar that was 
diagonal and located in the left inguinal region.  There was 
also a 10-centimeter, somewhat tender to palpation, 
nonkeloidal scar located just inferiorly to the scar 
indicated above.  Bowel sounds were present to all four 
abdominal quadrants.  There were no masses.  There was no 
hepatosplenomegaly.  No palpable direct or indirect hernia 
was indicated.  The pertinent impression was multiple left 
inguinal herniae, status post repair, and most recently with 
mesh implant during the last repair.

In June 2003 a staff surgeon at the VA Medical Center in 
Fargo reviewed the veteran's records and indicated he found 
the only documented and current problem was left groin scar 
pain following left inguinal hernia repair.  He noted that 
since the most recent repair, there had been no documentation 
of recurrent hernia.  The surgeon was aware the veteran had 
undergone numerous repairs in the past, but he was unable to 
determine from the operative reports any rationale for the 
hernia recurrence.  He noted that the presence of a large 
hernia appears to be a necessary finding in order for the 
veteran to be assigned an increased disability rating of 
60 percent.  

The aforementioned surgeon conducted an examination of the 
veteran in July 2003.  The medical records were reviewed by 
the physician.  It was noted the 1977 repair was a primary 
repair.  The second repair was a Marlex mesh repair in 1997 
of the failed 1977 repair.  The third procedure in 2001 was 
performed by the same surgeon and was a primary repair of the 
failed Marlex.  The 2002 procedure was a laparoscopic repair.  
All had recurred, except the most recent.  Currently, the 
veteran complained of pain in the left inguinal region when 
lifting cans of paint, standing or sitting, but not when 
lying down.  He had not seen a bulge in the groin since the 
most recent surgery.

The left groin was examined supine and standing and with and 
without exertion.  There was a slight bulging against the 
finger high in the inguinal canal that did not proceed 
through the external ring.  It was easily moved and was only 
noted with straining.  It was not easily discerned from the 
rest of the canal contents.  The examination produced mild 
discomfort.  The surgeon noted this was not an obvious hernia 
versus wall weakness or other soft tissue movement.  It was 
no larger than 2 centimeters maximum.  The right was normal 
completely.  Scars were somewhat tender. The examination 
diagnoses were:  Left groin pain; left inguinal mass no 
larger than 2 centimeters, with no evidence of definitive 
hernia and no incarceration; left groin scar "pain mild."

Analysis

As noted above, a separate 10 percent evaluation was assigned 
by a decision review officer at the RO in February 2003 for 
scarring of the left inguinal region, in addition to the 
30 percent evaluation in effect for the left inguinal hernia, 
postoperative status.  

The only issue before the Board at this time is that of 
entitlement to a disability rating in excess of 30 percent 
for the service-connected left inguinal hernia repair, 
postoperative status.  

The clinical evidence of record does not show any recurrence 
of the veteran's left inguinal hernia, let alone the presence 
of a large hernia.  Following left inguinal hernia repair in 
2002, the veteran was accorded an evaluation in 
November 2002.  At that time there were no palpable direct or 
indirect herniae.  In June 2003 a VA surgeon reviewed the 
records and stated that since the 2002 repair, there had been 
no documentation of recurrent hernia, small or large.

On examination by VA in July 2003, a definitive hernia was 
not found to be present, let alone a large one such as would 
be required for the assignment of the next higher rating of 
60 percent.  Essentially, then, there is no evidence of any 
recurrence of the veteran's left inguinal hernia to the 
extent required for a 60 percent evaluation under Code 7338.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
left hernia repair, postoperative status.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as a preponderance of the evidence is against 
the claim, the doctrine is not for application in this case.  
Therefore, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these cases is that the case present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.

In this case, the evidence does not indicate that the 
service-connected left inguinal hernia has caused marked 
interference with employment.  Although the Board notes that 
the left inguinal hernia repair might impact the veteran's 
ability to work, such impairment has already been 
contemplated by the assignment of a 30 percent rating 
currently in effect.  See Van Hoose v. Brown, 4 Vet.App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for left inguinal 
hernia repair, postoperative status, is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



